Case 3:19-cr-00156-BJD-MCR Document 57-1 Filed 03/25/21 Page 1 of 2 PageID 452




                      EXHIBIT A
Case 3:19-cr-00156-BJD-MCR Document 57-1 Filed 03/25/21 Page 2 of 2 PageID 453




       I will never forget the day a story was released on the local news. A janitor from Clay

High School reportedly video recorded girls in the gym locker room. My heart sank and tears

began running down my face. My daughter spent almost every day in that locker room as an

athlete of Clay High School. My emotions were raging, knowing in my heart she was probably

one of the girls on that video.

       As days passed, anxiety, anger, and a sick feeling in my stomach overwhelmed me. The

wait for the victims to be contacted was unbearable. The girls were alerted those affected would

be notified by authorities. Our worst fear had come true, we received that phone call that our

daughter was a confirmed victim of this horrific act. How could this be, as parents we send our

children to school every day. A place where they are supposed to be safe.

       A predator has now taken my daughter’s dignity, purity, and innocents away from her.

She was now reluctant to attend school and concerned others students would find out she was on

those videos. Her privacy has been stolen from her and the concern where the videos could end

up was devistating. No one knew what was actually on the videos, but we imagined the worst.

She had mentioned to me a few times that this janitor was disturbing(“creepy” she said) and

hung around practices and the locker room quite often. Her gut feeling was RIGHT!

       This case has been strung out too long due to the pandemic. We as parents, pray justice

will be served and the victims can start the healing process, as this is a very vulnerable age.

These girls that have been affected are beautiful, smart, and innocent children. They deserve

better, BUT WILL ALWAYS BE VICTIMS!
